Exhibit 99.2 ASSET PURCHASE AGREEMENT BY AND AMONG MESA LABORATORIES, INC., BGI, INCORPORATED, BGI INSTRUMENTS, INC., AND THE SHAREHOLDERS OF BGI, INCORPORATED AND BGI INSTRUMENTS, INC. APRIL 15, 2014 Exhibits Disclosure Schedule Exhibit A - Financial Statements Exhibit B - Bill of Sale Exhibit C - Assignment and Assumption Agreement Exhibit D-1 – Intellectual Property Assignment Agreement Exhibit D-2 – Patent Assignment Exhibit D-3 – Trademark Assignment Exhibit E – Noncompetition, Nondisclosure and Nonsolicitation Agreement of the Shareholders Exhibit F – Lease i ASSET PURCHASE AGREEMENT This ASSET PURCHASE AGREEMENT (the “ Agreement ”) is dated as of April 15, 2014 by and among Mesa Laboratories, Inc., a Colorado corporation (“ Mesa ”) on the one hand and BGI, Incorporated and BGI Instruments, Inc., both Massachusetts corporations, on the other (collectively “
